--------------------------------------------------------------------------------

EXHIBIT 10.4

 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE "1933 ACT)
 
US $15,000.00
 
TITAN IRON ORE CORP.
6% CONVERTIBLE REDEEMABLE NOTE
DUE NOVEMBER 4, 2015
 
NOW THEREFORE FOR VALUE RECEIVED, Titan Iron Ore Corp. the "Company") promis­es
to pay to the order of GEL Properties, LLC and its authorized successors and
permitted as­signs ("Holder"), the aggregate principal face amount of Fifteen
Thousand dollars exactly (U.S. $15,000.00) on November 4, 2015 ("Maturity Date")
and to pay interest on the principal amount outstanding hereunder at the rate of
6% per annum commencing on November 4, 2013 (the "Funding Date"). The Company
acknowledges it has received the sum of $15,000 less legal fees of $1,000 and
investment banking fees of $1,500 incurred by the Holder in connection with this
transaction for a total net payment of $12,500.00. The interest will be paid to
the Holder in whose name this Note is registered on the records of the Company
regarding registration and transfers of this Note. The principal of, and
interest on, this Note are payable at 16192 Coastal Highway, Lewes, DE, 19958,
initially, and if changed, last appearing on the records of the Com­pany as
designated in writing by the Holder hereof from time to time. The Company will
pay each interest payment and the outstanding principal due upon this Note
before or on the Maturity Date, less any amounts required by law to be deducted
or withheld, to the Holder of this Note by check or wire transfer addressed to
such Holder at the last address appearing on the records of the Company. The
forwarding of such check or wire transfer shall constitute a payment of
out­standing principal hereunder and shall satisfy and discharge the liability
for principal on this Note to the extent of the sum represented by such check or
wire transfer. Interest shall be paya­ble in Common Stock (as defined below)
pursuant to paragraph 4(b) herein.
 
This Note is subject to the following additional provisions:
 
1.            This Note is exchangeable for an equal aggregate principal amount
of Notes of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

 
1

--------------------------------------------------------------------------------

 
 
2.            The Company shall be entitled to withhold from all payments any
amounts required to be withheld under applicable laws.
 
3.            This Note may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended ("Act") and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due present­ment for transfer of this Note, the
Company and any agent of the Company may treat the person in whose name this
Note is duly registered on the Company's records as the owner hereof for all
other purposes, whether or not this Note be overdue, and neither the Company nor
any such agent shall be affected or bound by notice to the contrary. Any Holder
of this Note electing to exercise the right of conversion set forth in Section
4(a) hereof, in addition to the requirements set forth in Section 4(a), and any
prospective transferee of this Note, also is required to give the Company
written confirmation that this Note is being converted ("Notice of Conversion")
in the form annexed hereto as Exhibit A. The date of receipt (including receipt
by telecopy) of such Notice of Conversion shall be the Conversion Date.
 
4.           (a)The Holder of this Note is entitled, at its option, at any time
after the requisite rule 144 holding period, and after full cash payment for the
shares convertible here­under, to convert all or any amount of the principal
face amount of this Note then outstanding in­to shares of the Company's common
stock (the "Common Stock") without restrictive legend of any nature, at a
conversion price ("Conversion Price") for each share of Common Stock equal to
60% of the lowest closing bid price of the Common Stock as reported on the
National Quotations Bureau OTCQB exchange which the Company's shares are traded
or any exchange upon which the Common Stock may be traded in the future
("Exchange"), for any of the five trading days in­cluding the day upon which a
Notice of Conversion is received by the Company (provided such Notice of
Conversion is delivered by fax or other electronic method of communication to
the Company after 4 P.M. Eastern Standard or Daylight Savings Time if the Holder
wishes to in­cluded the same day closing price). If the shares have not been
delivered within 3 business days, the Notice of Conversion may be rescinded.
Such conversion shall be effectuated by the Compa­ny delivering the shares of
Common Stock to the Holder within 3 business days of receipt by the Company of
the Notice of Conversion. Once the Holder has received such shares of Common
Stock, the Holder shall surrender this Note to the Company, executed by the
Holder evidencing such Holder's intention to convert this Note or a specified
portion hereof, and accompanied by proper assignment hereof in blank. Accrued
but unpaid interest shall be subject to conversion. No fractional shares or
scrip representing fractions of shares will be issued on conversion, but the
number of shares issuable shall be rounded to the nearest whole share. In the
event the Company experiences a DTC "Chill" on its shares while this note is
eligible for conversion into free trad­ing shares, the conversion price shall be
decreased to 55% instead of 60% while that "Chill" is in effect. The Holder will
not short or maintain a short position in the stack of the Company while this
Note is in effect.
 
(b)           Interest on any unpaid principal balance of this Note shall be
paid at the rate of 6% per• annum. Interest shall be paid by the Company in
Common Stock ("Interest Shares"). The Holder may, at any time, send in a Notice
of Conversion to the Company for In-terest Shares based on the formula provided
in Section 4(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid prin­cipal
balance of this Note to the date of such notice.

 
2

--------------------------------------------------------------------------------

 
 
(c)           The Company shall have the option to redeem this Note and pay to
the Holder (i) 130% of the unpaid principal and accrued interest amount due
under this Note, in full, is such redemption occurs prior to the 90th date after
the issuance day of this Note; (ii) If this note is prepaid after the 91st day
after issuance but before the 180th day after issuance than the Company shall
pay to the Holder 140% of the unpaid principal and accrued interest amount due
under this Note, in full. After the 180th day, if the Company desires to redeem
this Note, it shall pay to the Holder 150% of the unpaid principal and accrued
interest amount due under this Note, in full. If the redemption request occurs
following the 180th day after the issuance of this Note, then the Company shall
give the Holder 5 days written notice and the Holder during such 5 days shall
have the option to convert this Note or any part thereof into shares of Common
Stock at the Conversion Price set forth in paragraph 4(a) of this Note.
 
(d)           Upon (i) a transfer of all or substantially all of the assets of
the Company to any person in a single transaction or series of related
transactions, (ii) a reclassification, capital reorganization or other change or
exchange of outstanding shares of the Common Stock, or (iii) any consolidation
or merger of the Company with or into another person or entity in which the
Company is not the surviving entity (other than a merger which is effected
solely to change the jurisdiction of incorporation of the Company and results in
a reclassification, conversion or ex­change of outstanding shares of Common
Stock solely into shares of Common Stock) (each of items (i), (ii) and (iii)
being referred to as a "Sale Event"), then, in each case, the Company shall,
upon request of the Holder, redeem this Note in cash for 150% of the principal
amount, plus ac­crued but unpaid interest through the date of redemption, or at
the election of the Holder, such Holder may convert the unpaid principal amount
of this Note (together with the amount of ac­crued but unpaid interest) into
shares of Common Stock immediately prior to such Sale Event at the Conversion
Price.
 
(e)           In case of any Sale Event in connection with which this Note is
not re-deemed or converted, the Company shall cause effective provision to be
made so that the Holder of this Note shall have the right thereafter, by
converting this Note, to purchase or convert this Note into the kind and number•
of shares of stock or other securities or property (including cash) receivable
upon such reclassification, capital reorganization or other change,
consolidation or merger by a holder of the number of shares of Common Stock that
could have been purchased upon exercise of the Note and at the same. Conversion
Price, as defined in this Note, immediately prior to such Sale Event. The
foregoing provisions shall similarly apply to successive Sale Events. If the
consideration received by the holders of Common Stock is other than cash, the
value shall be as determined by the Board of Directors of the Company or
successor person or entity acting in good faith.
 
5.            No provision of this Note shall alter or impair the obligation of
the Com-pany, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

 
3

--------------------------------------------------------------------------------

 
 
6.           The Company hereby expressly waives demand and presentment for
pay-ment, notice of non-payment, protest, notice of protest, notice of dishonor,
notice of acceleration or intent to accelerate, and diligence in taking any
action to collect amounts called for hereunder and shall be directly and
primarily liable for the payment of all sums owing and to be owing hereto.
 
7.           The Company agrees to pay all costs and expenses, including
reasonable attorneys' fees and expenses, which may be incurred by the Holder in
collecting any amount due under this Note.
 
8.            If one or more of the following described "Events of Default"
shall occur:
 
(a)          The Company shall default in the payment of principal or interest
on this Note or any other note issued to the Holder by the Company; or
 
(b)          Any of the representations or warranties made by the Company herein
or in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Note shall be false or misleading in any respect;
or
 
(c)          The Company shall fail to perform or observe, in any respect, any
cove-nant, term, provision, condition, agreement or obligation of the Company
under this Note; or
 
(d)          The Company shall (1) admit in writing its inability to pay its
debts gen-erally as they mature; (2) make an assignment for the benefit of
creditors or commence proceed­ings for its dissolution; (3) apply for or consent
to the appointment of a trustee, liquidator or re­ceiver for its or for a
substantial part of its property or business; (4) file a petition for bankruptcy
relief, consent to the filing of such petition or have filed against it an
involuntary petition for bankruptcy relief, all under federal or state laws as
applicable; or
 
(e)          A trustee, liquidator or receiver shall be appointed for the
Company or for a substantial part of its property or business without its
consent and shall not be discharged with­in thirty (30) days after such
appointment; or
 
(f)           Any governmental agency or any court of competent jurisdiction at
the in-stance of any governmental agency shall assume custody or control of the
whole or any substan­tial portion of the properties or assets of the Company; or
 
(g)          One or more money judgments, writs or warrants of attachment, or
similar process, in excess of twenty five thousand dollars ($25,000) in the
aggregate, shall be entered or filed against the Company or any of its
properties or other assets and shall remain unpaid, unvacated, unbonded or
unstayed for a period of fifteen (15) days or in any event later than five (5)
days prior to the date of any proposed sale thereunder; or
 
(h)          Bankruptcy, reorganization, insolvency or liquidation proceedings,
or oth-er proceedings for relief under any bankruptcy law or any law for the
relief of debtors shall be
instituted voluntarily by or involuntarily against the Company; or

 
4

--------------------------------------------------------------------------------

 
 
(i)           The Company shall have its Common Stock delisted from an exchange
(including the OTCBB exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;
 
(j)           defaulted on or breached any term of any other note of similar
debt in-strument into which the Company has entered and failed to cure such
default within the appro­priate grace period; or
 
(k)           The Company shall not deliver to the Holder the Common Stock
pursuant to paragraph 4 herein without restrictive legend within 3 business days
of its receipt of a proper Notice of Conversion along with a proper and
conforming legal opinion.
 
Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder's sole discre­tion, the Holder may
consider this Note immediately due and payable, without presentment, de­mand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder's rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall be accrue at
a de­fault interest rate of 24% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.
In the event of a breach of 8(k) the penalty shall be $250 per day the shares
are not issued beginning on the 4th day after the conversion no­tice was
delivered to the Company. This penalty shall increase to $500 per day beginning
on the 10th day.
 
If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, in­cluding without limitation engaging an attorney, then the
Holder shall be reimbursed by the Company for its attorneys' fees and other
costs and expenses incurred in the investigation, prepa­ration and prosecution
of such action or proceeding.
 
9.            In case any provision of this Note is held by a court of competent
jurisdic-tion to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be ad­justed rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.
 
10.           Neither this Note nor any term hereof may be amended, waived,
dis-charged or terminated other than by a written instrument signed by the
Company and the Holder.
 
11.           The Company represents that it is not a "shell" issuer and has
never been a "shell" issuer or that if it previously has been a "shell" issuer
that at least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a "shell issu-er. Further. The Company
will instruct its counsel to either (i) write a 144- 3(a)(9) opinion to al­low
for salability of the conversion shares or (ii) accept such opinion from
Holder's counsel.

 
5

--------------------------------------------------------------------------------

 
 
12.           The Company will issue irrevocable transfer agent instructions
reserving 10,714,285 shares of Common Stock for conversion under this Note and
any other notes being issued on even day herewith. The reserve shall be
replenished as needed to allow for conver­sions of this Note. Upon full
conversion of this Note, the reserve representing this Note shall be cancelled.
From this reserve, the Holder may send a Conversion Notice to the Company, and
the Company will duly pass to its transfer agent, a conversion for a tranche of
shares to be converted (Tranche Conversion") This/these Tranche Conversion(s)
may be actually transferred by the transfer agent to the Holder, or via DWAC to
the Holder's designated Broker-Dealer(s) to be held in street name FBO the
Holder, yet unconverted on the books and records of the Company in a Creditor in
Possession Escrow. ("CPE") When the CPE is active, by having shares therein, the
Holder must submit daily transaction journals, on days that there were a sale,
in the Compa­ny's securities ("Runs") to the Company to calculate the price of
conversion ("Basis") of any conversion and the amount and date thereunder.
 
13.           The Company will give the Holder direct notice of any corporate
actions including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law. The Company will email such notices to Goldy@pisc.us.
 
14.           This Note shall be governed by and construed in accordance with
the laws of New York applicable to contracts made and wholly to be performed
within the State of New York and shall be binding upon the successors and
assigns of each party hereto. The Holder and the Company hereby mutually waive
trial by jury and consent to exclusive jurisdiction and venue in the courts of
the State of New York. This Agreement may be executed in counterparts, and the
facsimile transmission of an executed counterpart to this Agreement shall be
effective as an original.

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly execut­ed by an
officer thereunto duly authorized.
 
Dated:11-5-2013
 
 
 

 
TITAN IRON ORE CORP.
         
 
By:
/s/ Frank Garcia       Frank Garcia, CFO          

 
 
7

--------------------------------------------------------------------------------

 

                                                                       


 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be Executed by the Registered Holder in order to Convert the Note)
 
The undersigned hereby irrevocably elects to convert $ ____________of the above
Note into _____________ Shares of Common Stock of Titan Iron Ore Corp ("Shares")
according to the conditions set forth in such Note, as of the date written
below.
 
If  Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.
 
Date of Conversion:_____________________________________________________________
Applicable Conversion
Price:______________________________________________________
Signature:  ____________________________________________________________________
                                                              [Print Name of
Holder and Title of Signer]
 
Address:_____________________________________________________________________
               
_____________________________________________________________________
 
SSN or EIN:________________________________________
Shares are to be registered in the following
name:  _______________________________________                                                   
 
Name:  ______________________________________________________________________
Address: _____________________________________________________________________
Tel:___________________________
Fax:___________________________
SSN or EIN: _____________________
 
Shares are to be sent or delivered to the following account:
 
Account Name: ________________________________________________________________
Address: _____________________________________________________________________
 
8 

--------------------------------------------------------------------------------